Exhibit 3.6 WATAIR INC. ATTACHMENT To ARTICLES OF AMENDMENT Article I is amended to read in its entirety as follows: "The name of the corporation is Cabo Verde Capital Inc." Section 2.1 of Article II is amended to read in its entirety as follows: "2.1. Authorized Capital Effective upon the filing of these Articles of Amendment with the office of the Secretary of State of the State of Washington, (1) the total number of shares that the corporation is authorized to issue shall be 25,000,000, consisting of 5,000,000 shares of common stock, having a par value of $0.0001 per share, and 20,000,000 shares of Preferred Stock, having a par value of $0.0001 per share; and (2) each share of the corporation's issued and outstanding common stock shall be subject to a one (1) for one hundred (100) reverse split, with all fractional shares rounded up to the nearest whole share. The common stock is subject to the rights and preferences of the Preferred Stock as set forth below."
